                  Case 4:21-cv-01217-HSG Document 79 Filed 03/31/21 Page 1 of 2
                                                                                                     Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     Cloudera, Inc.
                                                       )   Case No: _4:21-_c_v__-01217
                                                                      ___              __
                                                                                 _____-HSG
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE; ORDER
 6   Databricks, Inc.                                  )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                       Defendant(s).
                                                       )
 8
         I, Christopher G. Clark                   , an active member in good standing of the bar of
 9    The Commonwealth of Massachusetts,
                                      hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Defendant Databricks, Inc.                   in the
                                                                 Lance A. Etcheverry
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Skadden, Arps, Slate, Meagher & Flom LLP               Skadden, Arps, Slate, Meagher & Flom LLP
      500 Boylston Street                                    525 University Avenue, Suite 1400
14    Boston, Massachusetts 02116                            Palo Alto, California 94301
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (617) 573-4800                                         (650) 470-4500
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    christopher.clark@skadden.com                          lance.etcheverry@skadden.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 663455       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: March 17, 2021                                           Christopher G. Clark
22                                                                                 APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Christopher G. Clark                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

     Dated: 3/31/2021
28
                                                              UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
Case 4:21-cv-01217-HSG Document 79 Filed 03/31/21 Page 2 of 2
